              Case 1:20-cv-00974-GSA Document 14 Filed 03/23/21 Page 1 of 1


1
                                         UNITED STATES DISTRICT COURT
2
                                        EASTERN DISTRICT OF CALIFORNIA
3

4
     NICHOLAS PEREZ VALERO,                            CASE NO. 1:20-cv-00974-GSA
5
                                  Plaintiff,           MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                      DEFENDANT TO FILE PAPER COPY OF
                             v.                        CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                      THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,
                                                       (Doc. 12)
9                                 Defendant.
10

11
            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
12
     Court’s requirement to file a hard copy of the Certified Administrative Record. Due to the COVID-19
13
     health emergency, Defendant is presently unable to produce a hard copy of the record to comply with
14
     the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court excuse him
15
     from the requirement.
16
     Dated: March 22, 2021                       Respectfully submitted,
17
                                                 PHILLIP A. TALBERT
18                                               Acting United States Attorney
19                                               /s/ Benjamin E. Hall
                                                 BENJAMIN E. HALL
20                                               Assistant U.S. Attorney
21

22

23   IT IS SO ORDERED.
24
        Dated:    March 22, 2021                            /s/ Gary S. Austin
25                                                  UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                       1
30
